DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
The claims are objected to because formatting indications in the margins should not be included in the claim listing.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 3, and 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Re Claim 2, it is unclear as to whether “a coating” in line 2 refers to the same or a distinct coating as that previously recited in claim 1; and the metes and bounds of “diamond-like carbon,” because the addition of “like” broadens the recitation, but to what degree would have been indiscernible by an ordinarily skilled artisan at the time of Applicant’s invention, because the metes and bounds have not been disclosed in Applicant’s Specification. It is further unclear as to whether claim 2 requires that the coating comprise all of oxides, fluorides, nitrides, metal, and polymers, or only one of the recited oxides, fluorides, nitrides, metal, or polymers, due to the absence of an “and” or “or” to separate the various classes of materials. As Applicant’s Specification is best understood, the claim will be interpreted to require only one of the recited oxides, fluorides, nitrides, metal, or polymers, since Applicant’s Specification appears to recite them as alternatives in various embodiments. See Spec. 7-8.
Re Claims 6-13, the recitations “and/or” renders these claims indefinite because it is unclear as to whether “and” or “or” is being required.
Re Claim 8, it is unclear as to whether “a reflective surface” in line 3 refers to the same or a distinct structure as “a color, light-reflecting surface” previously recited in claim 1.
Re Claim 11, the limitation “the far red spectral region from 700 nm to 850 nm” renders the claim indefinite, because the “far red spectral region” is generally considered to be from around 700 nm to around 750 nm, with the infrared region generally considered to be wavelengths greater than around 750 nm. Accordingly, “far red spectral region” would not have been understood to include all of the claimed wavelengths, and the claimed wavelengths would have been understood to include both far red and infrared light.
Claims 4, 5, and 12-14 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Vassallo, U.S. Patent Application Publication No. 2013/0227883 A1.
Re Claim 1, Vassallo discloses an apparatus for enhancing plant growth (see, e.g., Abstract), comprising: a colored light-reflecting surface (surface of 120; see figure 4 and paragraphs [0052]-[0055], noting that Mylar has a color, i.e., is “colored,” and is light-reflecting), which comprises a coating (Mylar or Mylar-like material; see id.) and a substrate (material of 120, e.g. foam or plastic; see id.) with specified reflectivity and transmittivity at different wavelengths of light. See paragraph [0053], noting that Mylar reflects and transmits specific wavelengths of light; see also figure 4 and paragraph [0052].
Re Claim 8, Vassallo discloses that the light-reflecting surface has a flat and/or curved shape (see figures 2 and 4) and comprises a reflective surface (surface of 120; see figure 4 and paragraphs [0052]-[0055]) with a reflectivity from 0.1% to 100%. See id., noting that Mylar has a reflectivity of approximately 92-97%.
Re Claim 12, Vassallo discloses that the light-reflecting surface can adjust the angle of light reflected by the light-reflecting surface from 0-180 degrees. See figures 3 and 6 and paragraphs [0049]-[0050] and [0057]-[0059].
Re Claim 13, Vassallo discloses that the percentage of surface area of a plant receiving the reflected light ranges from 0.1 to 100. See id. and paragraphs [0037]-[0038], [0041], and [0045].
Re Claim 14, Vassallo discloses that the light quality is changed by reflecting light with a wavelength in the range from 10 nm to 850 nm to a plant. See paragraphs [0053]-[0055], noting that Mylar reflects light within the given wavelength range.
Claim(s) 1-3, 6-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lais et al., U.S. Patent Application Publication No. 2010/0299993 A1 (hereinafter Lais; cited on PTO-892 mailed 9/22/2021).
	Re Claim 1, Lais discloses an apparatus for enhancing plant growth (see, e.g., abstract), comprising a colored (see paragraphs [0073], [0093], and [0095]), light-reflecting surface (24, 26, 97; see figure 1 and paragraphs [0090]-[0094], [0100]-[0103], and [0106]) which comprises a coating (97; see id. and figure 7) and a substrate (24, 26; see figure 7 and paragraphs [0090]-[0094]) with specified reflectivity and transmissivity at different wavelengths of light. See id. and paragraphs [0073], [0075], and [0106]-[0107].
	Re Claim 2, as best understood (see 112(b) rejections, supra), Lais discloses that the light-reflecting surface comprises a coating (97, or pigments/dyes; see paragraphs [0090]-[0094], [0100]-[0103], and [0106]-[0107]) comprising oxides such as TiO2 (see paragraphs [0028] and [0100]), Al2O3, Nb2O5, SiO2, ITO, ZnO and Ta2O5, fluorides such as MgF2, LaF3, CaF2 and AlF3, nitrides such as TIN, NbN and TINbN, metal such as titanium, niobium, aluminum, anodized titanium, anodized niobium, anodized aluminum, molybdenum, tungsten, germanium, silver, nickel, chromium, chrome, nichrome, tin, copper, gold and iron, polymer such as Parylene, acrylic PMMA, polycarbonate, allyl diglycol carbonate, polyurethane, nylon, polyethylene terephthalate, polypropylene and polyethylene (see paragraph [0106]), and diamond-like carbon, glass, quartz, sapphire, ZnS (see paragraph [0100]) and silicon.
	Re Claim 3, Lais discloses that the light-reflecting surface comprises a substrate comprising glass, BK7 glass, ceramic, fused silica, CaF2, quartz, sapphire, silicon, polymer such as Parylene, acrylic, PMMA, polycarbonate, allyl diglycol carbonate, polyurethane, nylon, polyethylene terephthalate, polypropylene, and polyethylene (see paragraphs [0098]-[0099]), or metal such as aluminum, titanium, niobium, copper, iron and steel.
	Re Claim 6, Lais discloses that the light-reflecting surface comprises a translucent or transparent coating and/or substrate. See paragraphs [0051], [0108]-[0110].
Re Claim 7, Lais discloses that the coating and/or the substrate further comprise light absorbing and/or blocking and/or diffusing materials such as dyes, pigments, quantum dots, or minerals. See paragraphs [0091]-[0097], [0106], and [0112].
Re Claim 8, Lais discloses that the light-reflecting surface has a flat and/or curved shape (see figure 1) and comprises a reflective surface (24, 26, 97; see figure 1 and paragraphs [0073]-[0075], [0090]-[0094], [0100]-[0103], and [0106]-[0107]) with a reflectivity from 0.1% to 100%. See id.
Re Claim 10, Lais discloses that the light-reflecting surface is capable of reflecting solar radiation (42) and/or artificial light in the ultraviolet spectral region from 10 nm to 400 nm. See paragraphs [0090] and [0097].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vassallo as applied to claim 2 above, and further in view of del Ninno et al., U.S. Patent Application Publication No. 2014/0154769 A1 (hereinafter del Ninno).
Re Claim 4, Vassallo does not expressly teach whether the light-reflecting surface works on the principle of thin-film interference to reflect specific wavelengths of light.
Del Ninno, similarly directed to an apparatus for growing plants using reflected light (see abstract and paragraphs [0002]-[0004]), teaches that it is known in the art to have a light-reflecting surface (104; see abstract and paragraphs [0020]-[0022]) that works on the principle of thin-film interference to reflect specific wavelengths of light. See id. and paragraph [0033].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the light-reflecting surface of Vassallo to work on the principle of thin-film interference to reflect specific wavelengths of light, as taught by del Ninno, in order to use known filtering techniques for reflecting desired wavelengths of light for optimal growth of the plant.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lais as applied to claim 2 above, and further in view of del Ninno.
Re Claim 4, Lais does not expressly teach whether the light-reflecting surface works on the principle of thin-film interference to reflect specific wavelengths of light.
Del Ninno, similarly directed to an apparatus for growing plants using reflected light (see abstract and paragraphs [0002]-[0004]), teaches that it is known in the art to have a light-reflecting surface (104; see abstract and paragraphs [0020]-[0022]) that works on the principle of thin-film interference to reflect specific wavelengths of light. See id. and paragraph [0033].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the light-reflecting surface of Lais to work on the principle of thin-film interference to reflect specific wavelengths of light, as taught by del Ninno, in order to use known filtering techniques for reflecting desired wavelengths of light for optimal growth of the plant.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vassallo as applied to claim 2 above, and further in view of Zhang et al., U.S. Patent Application Publication No. 2018/0084617 A1 (hereinafter Zhang).
Re Claim 5, Vassallo does not expressly teach whether the light-reflecting surface works on the principle of a Bragg mirror or dielectric coated mirror composing deposited thin layers of dielectric materials.
Zhang, similarly directed to an apparatus for growing plants using reflected light (see paragraphs [0002] and [0037]), teaches that it is known in the art to have a light-reflecting surface (414; see paragraphs [0037]-[0038]) that works on the principle of a Bragg mirror or dielectric coated mirror composing deposited thin layers of dielectric materials.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the light-reflecting surface of Vassallo to work on the principle of a Bragg mirror or dielectric coated mirror composing deposited thin layers of dielectric materials, as taught by Zhang, in order to use a known type of reflector as preferred by a user, in order to optimize plant growth.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lais as applied to claim 2 above, and further in view of Zhang et al., U.S. Patent Application Publication No. 2018/0084617 A1 (hereinafter Zhang).
Re Claim 5, Lais does not expressly teach whether the light-reflecting surface works on the principle of a Bragg mirror or dielectric coated mirror composing deposited thin layers of dielectric materials.
Zhang, similarly directed to an apparatus for growing plants using reflected light (see paragraphs [0002] and [0037]), teaches that it is known in the art to have a light-reflecting surface (414; see paragraphs [0037]-[0038]) that works on the principle of a Bragg mirror or dielectric coated mirror composing deposited thin layers of dielectric materials.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the light-reflecting surface of Lais to work on the principle of a Bragg mirror or dielectric coated mirror composing deposited thin layers of dielectric materials, as taught by Zhang, in order to use a known type of reflector as preferred by a user, in order to optimize plant growth.
Claims 6, 7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vassallo as applied to claims 1, 2, and 12 above, and further in view of Lais.
Re Claim 6, Vassallo does not expressly teach whether the light-reflecting surface comprises a translucent or transparent coating and/or substrate.
Lais, similarly directed to an apparatus for enhancing plant growth (see, e.g., abstract), comprising a colored (see paragraphs [0073], [0093], and [0095]), light-reflecting surface (24, 26, 97; see figure 1 and paragraphs [0090]-[0094], [0100]-[0103], and [0106]) which comprises a coating (97; see id. and figure 7) and a substrate (24, 26; see figure 7 and paragraphs [0090]-[0094]) with specified reflectivity and transmissivity at different wavelengths of light (see id. and paragraphs [0073], [0075], and [0106]-[0107]), teaches that it is known in the art for the light-reflecting surface to comprise a translucent or transparent coating and/or substrate. See paragraphs [0051], [0108]-[0110].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the light-reflecting surface of Vassallo to comprise a translucent or transparent coating and/or substrate, as taught by Lais, in order to use a known technique for selectively transmitting or reflecting specific wavelengths of light for optimum growth of a given species plant located in a specific climate. See id.
Re Claim 7, Vassallo as modified by Lais teaches that the coating and/or the substrate further comprise light absorbing and/or blocking and/or diffusing materials such as dyes, pigments, quantum dots, or minerals. See Lais at paragraphs [0091]-[0097], [0106], and [0112].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the coating and/or substrate of Vassallo to comprise light absorbing and/or blocking and/or diffusing materials such as dyes, pigments, quantum dots, or minerals, as taught by Lais, in order to use known techniques and materials for selectively transmitting or reflecting specific wavelengths of light for optimum growth of a given species plant located in a specific climate.
Re Claim 9, Vassallo does not expressly teach the claim limitations.
Lais, similarly directed to an apparatus for enhancing plant growth (see, e.g., abstract), comprising a colored (see paragraphs [0073], [0093], and [0095]), light-reflecting surface (24, 26, 97; see figure 1 and paragraphs [0090]-[0094], [0100]-[0103], and [0106]) which comprises a coating (97; see id. and figure 7) and a substrate (24, 26; see figure 7 and paragraphs [0090]-[0094]) with specified reflectivity and transmissivity at different wavelengths of light (see id. and paragraphs [0073], [0075], and [0106]-[0107]), teaches that it is known in the art to deliver or transmit to a plant solar radiation (42) and/or artificial light in the photosynthetically active radiation (PAR) spectral region from 400 nm to 700 nm to a plant. See paragraphs [0017], [0019]-[0021], and [0040].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the light-reflecting surface of Vassallo to be capable of reflecting solar radiation and/or artificial light in the PAR spectral region from 400 nm to 700 nm (combining the teachings of Vassallo, which reflects light towards a plant, and Lais, which transmits light towards a plant and teaches the benefit of PAR wavelengths, results in the claimed features), in order to optimize photosynthesis.
Re Claim 11, as best understood (see 112(b) rejections, supra), Vassallo does not expressly teach the claim limitations.
Lais, similarly directed to an apparatus for enhancing plant growth (see, e.g., abstract), comprising a colored (see paragraphs [0073], [0093], and [0095]), light-reflecting surface (24, 26, 97; see figure 1 and paragraphs [0090]-[0094], [0100]-[0103], and [0106]) which comprises a coating (97; see id. and figure 7) and a substrate (24, 26; see figure 7 and paragraphs [0090]-[0094]) with specified reflectivity and transmissivity at different wavelengths of light (see id. and paragraphs [0073], [0075], and [0106]-[0107]), teaches that it is known in the art to have the light-reflecting surface be capable of delivering or transmitting to a plant solar radiation (42) and/or artificial light in the far red spectral region from 700 nm to 850 nm. See paragraphs [0090]-[0092].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the light-reflecting surface of Vassallo to be capable of reflecting solar radiation and/or artificial light in the far red spectral region from 700 nm to 850 nm (combining the teachings of Vassallo, which reflects light towards a plant, and Lais, which transmits light towards a plant and teaches the benefit of far red and infrared wavelengths, results in the claimed features), in order to optimize growth of the plant.
Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642